        Case 2:21-cv-02120-EFM-JPO Document 17 Filed 08/02/21 Page 1 of 3




                                 UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF KANSAS

                                                                   CONSOLIDATED CASES

STEPHANIE WILBUR,

                                     Plaintiff,

v.                                                                 Case No. 21-2120-EFM

MISSION CHATEAU, L.L.C., et al.,

                                     Defendants.

____________________________________________________________________

MONICA PORTER,

                                     Plaintiff,

v.                                                                 Case No. 21-2121-EFM

MISSION CHATEAU, L.L.C., et al.,

                                     Defendants.

____________________________________________________________________

RONALD BAKER,

                                     Plaintiff,

v.                                                                 Case No. 21-2145-EFM

MISSION CHATEAU, L.L.C., et al.,

Defendants.


                                                           1
O:\ORDERS\21-2120-EFM,21-2121-EFM,21-2145-EFM-consolidation.docx
        Case 2:21-cv-02120-EFM-JPO Document 17 Filed 08/02/21 Page 2 of 3




                                    ORDER OF CONSOLIDATION

         On August 2, 2021, the undersigned U.S. Magistrate Judge, James P. O’Hara,

conducted a scheduling conference in the above-captioned cases. The parties agreed at the

conference that the three cases are factually and legally related and, therefore, should be

consolidated for discovery and pretrial purposes.

         Under Fed. R. Civ. P. 42(a), a court may consolidate or join for trial or hearing “any

or all the matters at issue in the actions” if the actions involve a “common question of law

or fact.” The decision whether to consolidate such actions is left to the sound discretion of

the trial court.1 In exercising its discretion, the court should take into consideration whether

judicial efficiency is best served by consolidation.2

         The above-captioned cases clearly involve common questions of law and fact. Each

alleges defendants engaged in racial discrimination in employment. The four defendants

are the same in all cases. Counsel for each side is the same in all cases. Judicial efficiency

would be best served by consolidation of these cases for all discovery and pretrial purposes.

         In consideration of the foregoing,

         IT IS HEREBY ORDERED: the above-captioned cases shall be consolidated for

discovery and pretrial purposes, all having been previously dual-assigned to U.S. District


         1
        Ryan Transp. Servs., Inc. v. Fleet Logistics, L.L.C., No. Civ. A. 04-2445-CM,
2005 WL 2293598, at *3 (D. Kan. Sept. 19, 2005) (citing Shump v. Balka, 574 F.2d 1341,
1344 (10th Cir. 1978)).
         2
             C.T. v. Liberal Sch. Dist., 562 F. Supp. 2d 1324, 1346 (D. Kan. 2008).
                                                           2
O:\ORDERS\21-2120-EFM,21-2121-EFM,21-2145-EFM-consolidation.docx
        Case 2:21-cv-02120-EFM-JPO Document 17 Filed 08/02/21 Page 3 of 3




Judge Eric F. Melgren and the undersigned U.S. Magistrate Judge. Case No. 21-2120-

EFM shall be designated as the lead case. All future pleadings, except for those related to

dispositive motions, shall bear the consolidated caption on this order and shall be filed in

only the lead case. Any dispositive motions and other filings related to the same shall be

filed in the specific case without a consolidated caption.

         Dated August 2, 2021, at Kansas City, Kansas.


                                                        s/ James P. O=Hara
                                                       James P. O=Hara
                                                       U.S. Magistrate Judge




                                                           3
O:\ORDERS\21-2120-EFM,21-2121-EFM,21-2145-EFM-consolidation.docx
